         Case 4:20-cv-00083-BRW Document 17 Filed 06/22/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

RODERICK WILLIAMS                                                               PETITIONER
ADC #111674

                              CASE NO. 4:20-CV-83-BRW-BD

WENDY KELLEY, Secretary,
Arkansas Department of Correction                                              RESPONDENT


                                           ORDER

       I have reviewed the Recommended Disposition (Doc. No. 13) filed by Magistrate Judge

Beth Deere and the timely objections. I have also performed a de novo review of the record.

After careful consideration, I approve and adopt the Recommendation in all respects.

       Accordingly, Mr. Williams’s petition for writ of habeas corpus (Doc. No. 1) is

DISMISSED, with prejudice.

       IT IS SO ORDERED this 22nd day of June, 2020.


                                                Billy Roy Wilson_________________
                                                UNITED STATES DISTRICT JUDGE
